Title: To Benjamin Franklin from the Comtesse d’Houdetot, 14 October 1783
From: Houdetot, Elisabeth-Françoise-Sophie de La Live de Bellegarde, comtesse d’
To: Franklin, Benjamin


          
            a Sanois Le 14. 8bre. 1783.
          
          J’aprend avec Bien Du Chagrin que Mon Respectable Amy a Eté Malade il Est plus triste Encore D’Estre privée De Le Voir pour une Si fascheuse Raison, je le Remercie De la Lettre qu’il

m’a Envoyée pour Le Malheureux Matelot il a dû Voir par Les papiers que j’avais Envoyé qu’on avait pris touttes Les precautions possibles pour n’estre pas trompés sur L’objet De nôtre Commiseration, jay mandé qu’on Les renouvellat Encore Et Ce ne sera qu’apres s’Estre Bien assuré qu’on s’Employe En Effet pour un objet qui Le Merite qu’on fera usage de La Lettre De mon Respectable Amy. Je Suis attachée Encore a Ma Campagne jusqu’au mois De Decembre par Le Besoin qu’en ont mon Corps et mon Ame apres la perte que j’ay faitte. Je prie Mon Respectable Amy De Reçevoir Les tendres assurances de tous mes sentimens pour Luy. Oserai-je Le Suplier De vouloir Bien M’informer du Succés Des Remedes qu’il fait
          
            La Ctesse dhoudetot
          
        